946 F.2d 888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Chuck Allen SMOOT, Defendant-Appellant.
No. 90-6700.
United States Court of Appeals, Fourth Circuit.
Submitted May 23, 1991.Decided Oct. 18, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.   Charles H. Haden, II, Chief District Judge.  (CA-90-346-2, CR-88-158-2-2)
Chuck Allen Smoot, appellant pro se.
Nancy Carper Hill, Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Chuck Allen Smoot appeals from the district court's order refusing relief under 28 U.S.C. § 2255.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   United States v. Smoot, Nos.  CA-90-346-2, CR-88-158-2-2 (S.D.W.Va. Nov. 20, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We have reviewed the merits of Smoot's petition since the record reflects that he was not advised of his right to appeal his sentence.   Likewise the district court reviewed the merits of Smoot's claim alternatively.   We note that Smoot's renewed motion to expedite his appeal is now moot